October 2, 2012 Craig D. Wilson Sr. Asst. Chief Accountant United States Securities and Exchange Commission Washington, D.C.20549 Re: VHGI Holdings, Inc. Form 10-K for the Fiscal Year Ended December 31, 2011 Filed April 16, 2012 Form 8-K/A Filed May 3, 2012 Form 10-Q for the Quarterly Period Ended March 31, 2012 Filed May 21, 2012 File No. 000-17520 Gentlemen: On behalf of VHGI Holdings, Inc. (the “Company”), this letter responds to your comment letter dated August 30, 2012.The Company is in the process of gathering materials and preparing answers in response to your comments. It is currently the Company’s expectation that it will file a complete response on or before October 12, 2012. Please do not hesitate to call Rick Dahlson at (214) 953-5896 with any questions or further comments you may have regarding this filing. Sincerely, /s/ Michael E. Fasci Michael E. Fasci Chief Financial Officer cc:Richard F. Dahlson, Jackson Walker L.L.P.
